BETTS, District Judge,
held: (1) That there was no evidence of a sufficient or valid appraisement, and the United States were not, therefore, entitled to recover any part of their claim, which depended upon the ap-praisement alone. (2) That, independently of the invalidity of the appraisement, the date of the actual loading of the cargo, and not of the sailing of the ship, was the period at which the market value should have been estimated and duties charged.
The government then claimed that they were at all events entitled to recover additional duties to be charged upon the value at the time of actual shipment, amounting to $1,356.55, and it was agreed that a verdict should be taken for the plaintiffs for that sum, subject to the opinion of court.